DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 6-7 contain a typographical error reciting “the plusator” which should be amended to correctly recite “the pulsator”.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “222”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving device” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2,
	Line 2 recites “wherein a plurality of the holes is provided” which is unclear insomuch as there is no antecedent basis for “the holes”, thereby rendering the claim indefinite.  This can be corrected, for example, by an amendment instead reciting “wherein the cap comprises a plurality of holes formed to discharge air” (modeling the language of claim 1).
Regarding claim 5,
	Line 2 recites the limitation "the second cap".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6,
	Line 2 recites the limitation "the plurality of holes".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7,
	Lines 2-3 recites "wherein at least a portion of the plurality of holes of the second cap is connected to the plurality of holes of the first cap” which renders the claim indefinite.  Firstly, there is insufficient antecedent basis for limitations “the plurality of holes of the second cap” and “the plurality of holes in the first cap” in the claim.  
Regarding claim 8,
	Line 2 recites the limitation "the plurality of holes".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9,
	Line 2 recites the limitation "the second cap".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5,421,174 to Kim et al. (hereafter “Kim”).
Regarding claim 1,
	Kim discloses a washing machine comprising: 
a cabinet in which an opening for putting laundry is formed on a front side (i.e. top surface of cabinet reads on said front side) [see Fig. 1]; 
a tub (6) provided inside the cabinet; 

a pulsator (100) rotatably installed on the drum; and 
a cap (410, 430) coupled to the pulsator to cover at least a portion of a front surface of the pulsator, wherein the cap comprises a hole (413, 431) formed capable of discharging air [see Fig. 4-6; col. 3, lines 30-44].  
Regarding claim 2,
	Kim discloses the washing machine according to claim 1, wherein a plurality of the holes (413, 431) is provided [see Fig. 6; col. 4, lines 23-32].  
Regarding claim 3,
	Kim discloses the washing machine according to claim 1, wherein the cap comprises a first cap (430) and a second cap (410) provided to cover a front side of the first cap [see Fig. 6; col. 4, lines 23-32].  
Regarding claim 6,
	Kim discloses the washing machine according to claim 3, wherein the plurality of holes is formed on the first cap (holes 431 formed on 430) and the second cap (holes 413 formed on 410), respectively [see Fig. 6; col. 4, lines 23-32].  
Regarding claim 8,
	Kim discloses the washing machine according to claim 1, wherein air is capable of flowing through the plurality of holes (413, 431) by the rotation of the pulsator or the drum [see Fig. 6; col. 4, lines 15-32].  

Claims 1 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2013/0319056 to Lee et al. (hereafter “Lee”).
Regarding claim 1,
Lee discloses a washing machine comprising: 
a cabinet (10) in which an opening (at 15) for putting laundry is formed on a front side (i.e. top surface of cabinet reads on said front side); 
a tub (20) provided inside the cabinet; 
a drum (30) rotatably provided inside the tub; 
a pulsator (60) rotatably installed on the drum [see Fig. 1; ¶0032-¶0033]; and 
a cap (64) coupled to the pulsator to cover at least a portion of a front surface of the pulsator, wherein the cap comprises a hole (64h) formed capable of discharging air [see Fig. 2-3, 6; ¶0038].  
Regarding claim 10,
Lee discloses the washing machine according to claim 1, further comprising a driving device (50) configured to independently rotate the pulsator (60) and the drum (30) [see Fig. 1; ¶0034].  
Regarding claim 11,
Lee discloses the washing machine according to claim 10, wherein the driving device comprises a first shaft (52) configured to rotate the pulsator and a second shaft (51) configured to rotate the drum [see Fig. 1; ¶0035].
Regarding claim 12,
Lee discloses the washing machine according to claim 11, wherein: 
the pulsator comprises a pulsator body (80) on which a through hole (at 85) to which the first shaft (52) is connected is formed [see Fig. 5; ¶0048], and a pulsator 
the cap (64) is installed in the cap installation portion [see Fig. 2, 6; ¶0043].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 5,421,174 to Kim et al. (hereafter “Kim”).
Regarding claim 4,
Kim discloses the washing machine according to claim 3, but does not explicitly teach that the first cap (430) and the second cap (410) are formed of different materials.  However it would have been obvious to one having ordinary skill in the art at the time of filing to form the first and second caps from different materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. [see MPEP 2144.07].
Regarding claim 5,
Kim discloses the washing machine according to claim 1, but does not explicitly teach that the second cap (410) comprises a metal material [note rejection under 112(b) In re Leshin, 125 USPQ 416. [see MPEP 2144.07].
Regarding claim 7,
	Kim discloses the washing machine according to claim 5, wherein at least a portion of the plurality of holes (413) of the second cap (410) is connected to the plurality of holes (431) of the first cap (430) [see Fig. 6; col. 4, lines 23-32].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 5,421,174 to Kim et al. (hereafter “Kim”) as applied to claim 1 above, and further in view of US Pat. 5,865,047 to Yoon et al. (hereafter “Yoon”).
Regarding claim 9,
Kim discloses the washing machine according to claim 1, but does not explicitly teach that the second cap comprises a cap blade protruding forward [note rejection under 112(b) for lack of antecedent basis for claim limitation “the second cap”].  However such a feature is well known in the art; for example, Yoon teaches a pulsator (200) for a washing machine comprising a central cap portion (at 220) having a plurality of cap blades (240) protruding forward to develop a water flow at a central portion of the tub and prevent laundry from collecting in the central portion of the tub [see Fig. 2-3; col. 4, lines 7-15, 41-55].  Therefore it would have been obvious to one having ordinary skill .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2013/0319056 to Lee et al. (hereafter “Lee”).
Regarding claim 13,
Lee discloses the washing machine according to claim 12, but does not explicitly teach that the pulsator body (80) and the pulsator cover (60) are formed of different materials, wherein the pulsator cover comprises a metal material.  However it would have been obvious to one having ordinary skill in the art at the time of filing to form the pulsator body and the pulsator body of different materials, wherein the pulsator cover comprises a metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. [see MPEP 2144.07].
Regarding claim 14,
Lee discloses the washing machine according to claim 13, wherein the pulsator body (80) comprises a plurality of air holes (87) [see Fig. 5; ¶0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711